DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67 and 68 of U.S. Patent No. 10,863,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (US 20180236267 A1) in view of Hermony (US 20110103544 A1).
With regards to claim 1, Kuang discloses a NM imaging system 200 comprising: at least one detection unit having at least one Multi-Pixel Photon Counter (MPC) 216 mounted on a rotatable .

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Hermony and Tybinkowski (US 6188743 B1).
With regards to claims 2-7, Kuang is silent with regards to the claimed elements. However, those skilled in the art appreciate that the claimed elements including the pulley, belt, clamps, and tensioning systems with a pivotable arm and pulley were generally well known in the art in belt driven systems. For example, Tybinkowski teaches a radiation imaging system comprising a belt driven gantry assembly, said assembly comprising a pulley mounted to an output axis (Fig. 6B) and a tensioned belt to rotate said gantry (Abstract; Fig. 6A). Absent some degree of criticality, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kuang with the claimed elements and configurations as a matter of routine design choice to optimize gantry rotation.
(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Hermony, Tybinkowski, and Pietzsch (EP 0283870 B1).
With regards to claims 10 and 12, Kuang does not specify the claimed tensioning system. However, Pietzsch teaches such tensioning systems were already known, wherein an ultrasound sensor is provided to detect the tension of an endless member in order to control the tension to a desired level (column 7, lines 4-46). In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kuang with the claimed tensioning system.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Hermony and Fujimoto (US 20170370499 A1).
With regards to claims 13 and 16, Kuang does not teach the claimed stoppers. However, those skilled in the art appreciate that mechanical stoppers for rotors were generally known as taught by Fujimoto [0028]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kuang with the claimed stoppers in order to stop the rotor’s rotation in both direction.

Allowable Subject Matter
Claims 4, 8, 9, 11, 14, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowed if amended to overcome the 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884